This is an appeal from an order overruling demurrer to a creditors' bill, which bill sought to set aside certain conveyances alleged to have been made in fraud of creditors. The allegations of the bill show that the bill was filed after judgment had been obtained against the defendant.
The order appealed from should be affirmed upon authority *Page 354 
of the opinions and judgments in the cases of Steele et al v. Dennis et al., filed February 29th, 1932, reported 140 So. 194, and Ostend Realty Co. v. Biscayne Realty  Insurance Co.,99 Fla. 1221, 128 So. 643; Cowdery v. Herring, 106 Fla. 567, 143 Sou. Rep. 433.
It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BROWN, J., concur.